USCA11 Case: 20-10685    Date Filed: 02/17/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10685
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:19-cr-00077-LMM-RGV-5


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JORGE MENDOZA-PEREZ,
a.k.a. Rojo,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (February 17, 2021)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and BRASHER, Circuit
Judges.

PER CURIAM:
          USCA11 Case: 20-10685        Date Filed: 02/17/2021   Page: 2 of 4



      Jorge Mendoza-Perez appeals his conviction and sentence of 132 months of

imprisonment for conspiring to possess with the intent to distribute

methamphetamine. 21 U.S.C. §§ 846, 841(b)(1)(A). Perez challenges, for the first

time, the validity of his guilty plea. Perez also challenges the denial of a two-level

reduction for minor role under the Sentencing Guidelines. We affirm in part and

dismiss in part.

      Because Perez failed to move to withdraw his plea, our review is for plain

error. See United States v. Rodriguez, 751 F.3d 1244, 1251 (11th Cir. 2014). That

standard requires Perez to prove an error that is plain and that affects his

substantial rights. See id.

      The district court did not plainly err by accepting Perez’s plea of guilt.

During the plea colloquy, Perez stated that he had reviewed his case with counsel,

had knowingly and voluntarily entered into a written plea agreement with the

government, had not been induced or coerced to plead guilty, understood the

charges against him and the consequences of pleading guilty, and agreed with the

factual statement provided by the government. Perez stated that he received one

year of schooling in Mexico and had a limited ability to read or write in Spanish.

He acknowledged that he never had suffered from or undergone treatment for

mental or emotional illness and that he would likely be deported after completing

his sentence. Perez also stated that he understood the sentencing range he faced,


                                           2
          USCA11 Case: 20-10685       Date Filed: 02/17/2021    Page: 3 of 4



that the district court would select his sentence, and that he was “giving up [his]

rights to appeal in almost all circumstances,” including the “right to appeal [his]

sentence” “even if it [was] wrong or [he was] unhappy with it.” The district court

complied with Federal Rule of Criminal Procedure 11 by informing Perez of his

rights and ensuring that he understood what rights he was forfeiting by pleading

guilty. See Rodriguez, 751 F.3d at 1254. Based on this record, Perez cannot

overcome the strong presumption that he entered his plea of guilty knowingly and

voluntarily. See United States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994)

(“There is a strong presumption that the statements made during the [plea]

colloquy are true.”).

      Perez argues that the district court erred by denying him a two-level

reduction for a minor role under section 3B1.2(b) of the Sentencing Guidelines, but

his argument is barred by the appeal waiver in his plea agreement. Perez waived

the right to appeal his sentence unless there was an “upward departure or upward

variance above the sentencing guideline range as calculated by the District Court,”

his “counsel rendered constitutionally ineffective assistance,” or “the Government

initiate[d] a direct appeal of the sentence imposed . . . .” Perez acknowledged that

he was “giving up most of [his] right[s] to appeal [his] sentence” during the plea

colloquy. Perez knowingly and voluntarily waived the right to appeal his sentence.




                                          3
          USCA11 Case: 20-10685     Date Filed: 02/17/2021   Page: 4 of 4



See United States v. Boyd, 975 F.3d 1185, 1192 (11th Cir. 2020). We dismiss the

appeal of this issue.

      We AFFIRM Perez’s conviction and DISMISS the appeal of his sentence.




                                        4